DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18, line 5-7 recites: “and a pixel value of at least one peripheral pixel arranged closest to the target pixel among a second group of pixels having a second color filter …” and lines 9-11 recites: “a pixel value of at least one peripheral pixel arranged closest to the target pixel among the first group…”

Claims 19-20 are rejected as being dependent on claim 18.

Claim 20, lines 3-4 recites: “… and the pixel value of the peripheral pixel included in the second group.” However, claim 18, line 5-7 recites: “and a pixel value of at least one peripheral pixel arranged closest to the target pixel among a second group of pixels having a second color filter …” and lines 9-11 recites: “a pixel value of at least one peripheral pixel arranged closest to the target pixel among the first group…”. In the case where the pixel value is multiple pixel values for multiple peripheral pixels, it is unclear which pixel value is being referred to. Further, it is unclear if the pixel value of the peripheral pixel is referring to “a pixel value of at least one peripheral pixel” recited in lines 5-7 or 9-11 of claim 18. 

Examiner suggests amending “a pixel value of at least one peripheral pixel” to “at least one pixel value of peripheral pixels” in claim 18. In addition, examiner suggest 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-12 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (US 2015/0071564 A1).

Regarding claim 1, Sasaki teaches an image sensing device (Sasaki, Figs. 1, 10-11, and 15) comprising: 
an image sensor (Sasaki, Fig. 1, Imaging Section 100) including a pixel array, the pixel array including arranged in a predetermined pattern a first group of pixels having a first color filter, a second group of pixels having a second color filter and a third group of pixels having a third color filter (Sasaki, Fig. 3, Paragraph 0059 and 0071); and 


Regarding claim 2, Sasaki teaches the image sensing device of claim 1 (see claim 1 analysis), wherein the image processor determines whether the group having the minimum number of pixels are supersaturated based on pixel values of the group having the minimum number of pixels (Sasaki, Figs. 4 and 7, Paragraphs 0086-0087, The pixel values of a group having a minimum number of pixels (Red or Blue) are used to determine if the pixel has isolated point noise which is then used for determining if the pixel is a highlight pixel.) and pixel values of a group having a maximum number of pixels among the first to third groups (Sasaki, Figs. 12-13, Paragraph 0112, A group having a maximum number of pixels is Green. If the attention pixel is red or blue, the adjacent pixel used for determining highlight is green.).


a first determination module (Sasaki, Fig. 11, attention pixel highlight decision section 905, Paragraph 0120) suitable for determining whether a target pixel is supersaturated based on a pixel value of the target pixel within the group having the minimum number of pixels among the first to third groups and pixel values of a first peripheral group of pixels arranged closest to the target pixel, the first peripheral group having a maximum number of pixels among the first to third groups (Sasaki, Figs. 12-13, Paragraph 0112, A group having a maximum number of pixels is Green. If the attention pixel is red or blue, the adjacent pixel used for determining highlight is green.); 
a second determination module (Sasaki, Fig. 10, point noise detection section 126, Paragraph 0094) suitable for determining whether the target pixel is supersaturated based on the pixel value of the target pixel and pixel values of a second peripheral group of pixels, arranged closest to the target pixel, the second peripheral group having the minimum number of pixels (Sasaki, Figs. 4 and 7, Paragraphs 0086-0087, The pixel values of a group having a minimum number of pixels (Red or Blue) are used to determine if the pixel has isolated point noise which is then used for determining if the pixel is a highlight pixel.); and 
a correction module suitable for correcting the pixel value of the target pixel according to determination results of the first and second determination modules (Sasaki, Fig. 11, attention pixel correction processing section 906, Paragraph 0122, Fig. 14, Step S60, Paragraph 0128).



Regarding claim 8, Sasaki teaches the image sensing device of claim 1 (see claim 3 analysis), wherein the correction module corrects the pixel value of the target pixel based on the pixel value of the target pixel and the pixel values of the second peripheral group (Sasaki, Fig. 11, attention pixel correction processing section 906, Paragraph 0122, Fig. 14, Step S60, Paragraph 0128, The correction module corrects the pixel value by returning the pixel value of the attention pixel to the pixel value before the isolated point noise correction process is performed when the pixel is determined to be a highlight pixel. The determination of a highlight pixel is based on the pixel value of the target pixel and the pixel values of the second peripheral group.).

Regarding claim 9, Sasaki teaches an image sensing device (Sasaki, Figs. 1, 10-11, and 15) comprising: 

an image processor suitable for generating an image having a second pattern based on pixel values outputted from the image sensor (Sasaki, Figs. 10-11 and 15, Image processing Section 521, Paragraph 0140, The second pattern is the pattern of repeating 2x2 R, GR, Gb and B pixels. Alternatively, the second pattern may be the same as the first pattern.),
wherein the image processor is further suitable for correcting (Sasaki, Fig. 14, Step S60, Paragraph 0128), when generating the image, a pixel value of each supersaturated pixel among the first and second groups based on a pixel value of at least the third group arranged closest to the supersaturated pixel (Sasaki, Figs. 12-13, Paragraphs 0112-0113, 0117-0119, A group of red or blue pixel are a group having a minimum number of pixels. Figures 12 and 13 show an example using a green pixel group, however, the process may have a red or blue pixel as the attention pixel. A pixel determined to be a highlight pixel is considered to be supersaturated).

Regarding claim 10, Sasaki teaches the image sensing device of claim 9 (see claim 9 analysis), wherein a ratio of numbers of the pixels within the respective first to third groups is 1:1:2 (Sasaki, Fig. 3).



Regarding claim 12, Sasaki teaches the image sensing device of claim 9 (see claim 9 analysis), wherein the image processors includes: 
a first determination module (Sasaki, Fig. 11, attention pixel highlight decision section 905, Paragraph 0120) suitable for determining whether a target pixel is supersaturated based on a pixel value of the target pixel within the first and second groups and pixel values of a first peripheral group of pixels arranged closest to the target pixel, among the third groups (Sasaki, Figs. 12-13, Paragraph 0112, If the attention pixel is red or blue, the adjacent pixel used for determining highlight is green.); 
a second determination module (Sasaki, Fig. 10, point noise detection section 126, Paragraph 0094) suitable for determining whether the target pixel is supersaturated based on the pixel value of the target pixel and pixel values of a second peripheral group of pixels arranged closest to the target pixel, the second peripheral group having the same color filter as the target pixel (Sasaki, Figs. 4 and 7, Paragraphs 0086-0087, The pixel values of Red or Blue pixels are used to determine if the pixel has isolated point noise which is then used for determining if the pixel is a highlight pixel.); and 


Regarding claim 16, Sasaki teaches the image sensing device of claim 12 (see claim 12 analysis), wherein the correction module corrects the pixel value of the target pixel when both the determination results of the first and second determination modules indicate the supersaturation of the target pixel (Sasaki, Fig. 11, attention pixel correction processing section 906, Paragraph 0122, Fig. 14, Step S60, Paragraph 0128, When both the first and second determination modules indicate the target pixel is a highlight pixel (supersaturated), the correction module corrects the pixel value by returning the pixel value of the attention pixel to the pixel value before the isolated point noise correction process is performed).

Regarding claim 17, Sasaki teaches the image sensing device of claim 12 (see claim 12 analysis), wherein the correction module corrects the pixel value of the target pixel based on the pixel value of the target pixel and the pixel values of the second peripheral group (Sasaki, Fig. 11, attention pixel correction processing section 906, Paragraph 0122, Fig. 14, Step S60, Paragraph 0128, The correction module corrects the pixel value by returning the pixel value of the attention pixel to the pixel value before the isolated point noise correction process is performed when the pixel is determined to 

Regarding claim 18, Sasaki teaches an operating method of an image sensing device (Sasaki, Figs. 1, 10-11, and 15), comprising: 
firstly determining whether a target pixel is supersaturated based on a pixel value of the target pixel among a first group of pixels having a first color filter and a pixel value of at least one peripheral pixel arranged closest to the target pixel among a second group of pixels having a second color filter (Sasaki, Figs. 12-13, Paragraph 0112, A pixel with a different color from the target pixel is used to determine if the pixel is a highlight pixel.); 
secondly determining whether the target pixel is supersaturated based on the pixel value of the target pixel and a pixel value of at least one peripheral pixel arranged closest to the target pixel among the first group (Sasaki, Figs. 4 and 7, Paragraphs 0086-0087, The pixel values of same color pixels are used to determine if the pixel has isolated point noise which is then used for determining if the pixel is a highlight pixel.); and 
correcting the pixel value of the target pixel according to results obtained by firstly and secondly determining whether the target pixel is supersaturated (Sasaki, Fig. 10, point noise detection section 126, Paragraph 0094).

Regarding claim 19, Sasaki teaches the operating method of claim 18 (see claim 18 analysis), wherein the correcting of the pixel value of the target pixel includes 

Regarding claim 20, Sasaki teaches the operating method of claim 18 (see claim 18 analysis), wherein the correcting of the pixel value of the target pixel includes correcting the pixel value of the target pixel based on the pixel value of the target pixel and the pixel value of the peripheral pixel included in the second group (Sasaki, Fig. 11, attention pixel correction processing section 906, Paragraph 0122, Fig. 14, Step S60, Paragraph 0128, The correction module corrects the pixel value by returning the pixel value of the attention pixel to the pixel value before the isolated point noise correction process is performed when the pixel is determined to be a highlight pixel. The determination of a highlight pixel is based on the pixel value of the target pixel and the pixel values of the second peripheral group.).

Allowable Subject Matter
Claims 4-6 and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claim 4, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 3, wherein the first determination module determines that the target pixel has been supersaturated when the pixel value of the target pixel is greater than an average value of the pixel values of the first peripheral group.”

With regard to claim 5, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 3, wherein the second determination module determines that the target pixel has been supersaturated when the pixel value of the target pixel is greater than a calculation value of the pixel values of the second peripheral group.”
Claim 6 depends on and further limits claim 5 and is considered allowable for the same reasons.

With regard to claim 13, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 12, wherein the first determination module determines that the target pixel has been supersaturated when the pixel value of the target pixel is greater than an average value of the pixel values of the first peripheral group.”


“The image sensing device of claim 12, wherein the second determination module determines that the target pixel has been supersaturated when the pixel value of the target pixel is greater than a calculation value of the pixel values of the second peripheral group.”
Claim 15 depends on and further limits claim 14 and is considered allowable for the same reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WESLEY J CHIU/           Examiner, Art Unit 2698              


/Timothy J Henn/           Acting Supervisory Patent Examiner of Art Unit 2698